Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 1 of 27 PageID: 1118



 NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


                                                          :
     PBA LOCAL 183, DOLORES M.                            :
     PALADINO and MARISOL PAGAN,                          :         CONSOLIDATED ACTIONS
                                                          :
                          Plaintiffs,                     :
            v.                                            :        Civil Action No. 17-06962 (SRC)
                                                          :
     COUNTY OF ESSEX,                                     :
                                                          :
                    Defendant.                            :
     ___________________________________                  :
                                                          :
     PBA LOCAL 183, STEVEN                                :
     SALVATORIELLO, CARMELO VINCI,                        :
     MICHAEL TESEI and ROBERT                             :
     SUTTON,                                              :        Civil Action No. 19-13296 (SRC)
                                                          :
                          Plaintiffs,                     :
            v.                                            :
                                                          :                      OPINION
     COUNTY OF ESSEX,                                     :
                                                          :
                         Defendant.                       :
                                                          :

 CHESLER, District Judge

         This matter comes before the Court on Plaintiffs’ motion for leave to amend the

 Complaint, Defendant’s cross-motion to dismiss the Complaint (“PBA I”) and enforce

 settlement, and Defendant’s motion to dismiss the Complaint (“PBA II”) and enforce

 settlement.1 On June 7, 2019, PBA Local 183, Dolores M. Paladino and Marisol Pagan (“PBA I

 Plaintiffs”) filed a motion to amend the Complaint in the PBA I action. Defendant filed a cross-


 1
  PBA I refers to the original action brought by PBA Local 183, Dolores Paladino, and Marisol Pagan in 2017 (No.
 17-6962). PBA II refers to the subsequent action brought by PBA Local 183, Steven Salvatoriello, Carmelo Vinci,
 Michael Tesei, and Robert Sutton in 2019 (No. 19-13296).

                                                        1
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 2 of 27 PageID: 1119



 motion to dismiss the Complaint and enforce settlement, and Defendant filed an additional

 motion to dismiss the PBA II Complaint and enforce settlement. On July 1, 2019, Magistrate

 Judge Cathy Waldor issued an order consolidating the PBA I and PBA II actions.

        The motions have been fully briefed, and the Court has reviewed the papers filed by the

 parties. It proceeds to rule on the motions without oral argument. See Fed. R. Civ. P. 78(b). For

 the reasons that follow, the Court will deny Plaintiffs’ motion to amend the Complaint, deny

 Defendant’s motion to dismiss the Complaint and enforce settlement, and grant-in-part and deny-

 in-part Defendant’s motion to dismiss the PBA II Complaint.

        I.      BACKGROUND

        This is a civil action wherein PBA I Plaintiffs seek judgment against Defendant based on

 the following claims: violations of the Fair Labor Standards Act; promissory estoppel;

 reimbursement for damage to and maintenance of Plaintiffs’ personal vehicles; and violation of

 the Attorney General K-9 Training Standards and Qualification Requirements for New Jersey

 Law Enforcement. PBA I Plaintiffs’ proposed Amended Complaint removes its claim for

 reimbursement for damage to Plaintiffs’ personal vehicles and adds the following claims:

 violation of the anti-retaliation provision of the Fair Labor Standards Act and violation of the

 Conscientious Employee Protection Act.

        PBA II Plaintiffs seek judgment against Defendant based on the following claims:

 violations of the Fair Labor Standards Act; violation of the anti-retaliation provision of the Fair

 Labor Standards Act; violation of the Conscientious Employee Protection Act; and violation of

 the Attorney General K-9 Training Standards and Qualification Requirements for New Jersey

 Law Enforcement.




                                                   2
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 3 of 27 PageID: 1120



           The factual summary below is based on the allegations within the PBA I and PBA II

 Complaints, and the PBA I Amended Complaint. The facts are taken as true for purposes of the

 motions to dismiss and the motion to amend the complaint only.

                  a. PBA I COMPLAINT

           Dolores Paladino and Marisol Pagan serve as Detectives within the Essex County

 Sheriff’s Department. Plaintiff Paladino joined the Essex County Sheriff’s Department in 2001

 and was assigned to the K-9 Unit in 2005; Plaintiff Pagan was hired by the Sheriff’s Department

 in 2005 and joined the K-9 Unit in 2010. In accordance with the practices of the Essex County

 Sheriff’s Department, Plaintiffs Paladino and Pagan paid for and adopted their canine partners.

 Plaintiffs were responsible for the daily care of their canine partners, including “training,

 walking, feeding, grooming, cleaning, bonding, exercise, daily health inspections and veterinary

 visits,” while the County of Essex was responsible for “funding the lifetime care and

 maintenance of the canine.” (PBA I Compl. ¶ ¶ 11-12.)

           In 2005, Plaintiff Pagan was assigned and partnered with a three-year-old German

 Shepherd named “Nero,” who was trained in explosives detection. Plaintiff Pagan and Nero were

 partners from 2005 until 2009, when Nero was diagnosed with cancer and Defendant retired

 Nero from service. Upon Nero’s retirement, Defendant ordered Plaintiff Pagan to adopt Nero,

 and Plaintiff Pagan complied with this order. Thereafter, Defendant refused to pay for Nero’s

 maintenance and medical care. Rather, Plaintiff Pagan incurred significant expenses as a result of

 Nero’s medical care and euthanasia, which occurred in 2009. Plaintiff Pagan concedes that the

 statute of limitations to recover for expenses related to Nero’s medical care and maintenance has

 passed.




                                                   3
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 4 of 27 PageID: 1121



        In 2009, Plaintiff Paladino adopted and paid for “Justin,” a German Shepherd trained in

 explosives detection. Plaintiff Paladino and Justin were partnered together from 2009 to 2015,

 when Defendant obtained a new canine named, “Marko.” Upon receiving Marko, Defendant

 partnered Plaintiff Paladino with Marko and forced Justin into retirement. Since Justin’s

 retirement, Defendant has refused to pay for Justin’s medical care, and Plaintiff Paladino

 continues to be financially responsible for these expenses.

        As members of the K-9 Unit, Plaintiffs Pagan and Paladino were assigned patrol vehicles

 that were specially equipped for use with their canine partners. It was an established practice

 within the K-9 Unit that members of the Unit were equipped with such vehicles and permitted to

 transport their canines in same when traveling to and from work. However, upon learning that a

 retired member of the K-9 Unit filed a lawsuit against the county for violations of the FLSA,

 Essex County Sheriff Armando Fontoura “grounded” the vehicles assigned to members of the K-

 9 Unit. By ordering that the vehicles be grounded, members of the K-9 Unit were no longer

 permitted to drive their vehicles home at the end of their shifts. Additionally, Sheriff Fontoura

 ordered members of the K-9 Unit to kennel their canines at the Unit’s headquarters whenever the

 canines were not “on duty.” The Complaint asserts that compliance with this order was and

 remains detrimental to the “Bond Based Approach” of canine partnership employed by the Essex

 County Sheriff’s Department K-9 Unit. One of the integral elements of the approach is that the

 canine resides in the home with their human partner, so as to strengthen the bond between the

 two.

        Because of the significant safety risks associated with the forced kenneling of their

 canine partners whom they legally own, Plaintiffs Pagan and Paladino refused to comply with

 Sheriff Fontoura’s order that the canines be kenneled at headquarters when off duty. Rather,



                                                  4
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 5 of 27 PageID: 1122



 Plaintiffs Pagan and Paladino continue to have their canine partners reside in their homes and

 transport their canines to and from their homes in their personal vehicles. Plaintiffs contend that

 they have incurred substantial financial costs by transporting their canines in their personal

 vehicles.

         The Complaint alleges that Plaintiffs are entitled to overtime pay for the time spent

 caring for their canine partners outside of their assigned working hours. Despite being aware of

 this, Defendant has failed to compensate Plaintiffs for the care that they have provided and

 continue to provide to their canines. Additionally, Defendant has failed to compensate Plaintiffs

 for overtime hours at the appropriate overtime rate per the FLSA.

        Plaintiffs allege that Defendant has failed to comply with the mandatory K-9 Training

 Standards set forth by the New Jersey Attorney General in 1992, which were revised in 1995 and

 2002. The Attorney General Mandatory Guidelines establish training standards and provide that

 “‘law enforcement agencies with K-9 units or teams should establish clear policy and issue

 standard operating procedures on the use of police dogs.’” (PBA I Compl. ¶ 48 (quoting K-9

 Training: K-9 Training Standards and Qualification Requirements for New Jersey Law

 Enforcement (revised July 2002), at 2).) Plaintiffs contend that they “have never seen Essex

 County Sheriff’s K-9 Unit’s standard operating procedures on the use of police dogs, if same

 even exists.” (PBA I Compl. ¶ 49.) Moreover, the guidelines mandate that “specialty teams”

 consisting of a police officer handler and canine partner complete in-service field training

 exercises a minimum of four times a year. Plaintiffs allege that they are members of such

 specialty teams, yet they have failed to complete said in-service field training exercises. Finally,

 the Complaint notes that Defendant does not employ a trainer in accordance with the guidelines,

 does not provide requested off-site training to Plaintiffs, and does not comply with requirements



                                                   5
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 6 of 27 PageID: 1123



 related to the training course located at the K-9 Unit’s headquarters in West Orange, NJ.

 Plaintiffs have notified superior officers of these problems, but no corrective measures have been

 taken.

                 b. PBA I AMENDED COMPLAINT

          In Plaintiff’s Amended Complaint, Plaintiffs plead the same facts alleged in their original

 Complaint and assert that, “once Plaintiffs and other members of the Essex County Sheriff’s

 Department K-9 Unit began exercising their rights under the FLSA, Essex County Sheriff

 Armando B. Fontoura began engaging in acts of retaliation against Plaintiffs individually, as well

 as the K-9 Unit as a whole.” (PBA I Am. Compl. ¶ 19.) Based on the alleged retaliatory acts,

 Plaintiffs claim that Defendant violated the anti-retaliation provision of the FLSA and violated

 the New Jersey Conscientious Employee Protection Act.

                 c. PBA II COMPLAINT

          Steven Salvatoriello, Carmelo Vinci, Michael Tesei and Robert Sutton work for the Essex

 County Sheriff’s Department. During the statutorily relevant time period, Plaintiffs Carmelo

 Vinci, Michael Tesei and Robert Sutton served as Detectives and were assigned as Handlers to

 the K-9 Unit. During the same time period, Plaintiff Steven Salvatoriello was a Sergeant and was

 also assigned to the K-9 Unit. While serving in the K-9 Unit, and in accordance with the

 common practices of the Unit, Plaintiffs adopted their canine partners. The canine partners

 resided with Plaintiffs in their respective homes, and each Plaintiff was responsible for “walking,

 feeding, grooming, cleaning, bonding, exercise, health inspections and cleaning up after their

 canine partner(s), 365 days per year.” (PBA II Compl. ¶ 13.) As a result of Plaintiffs’ caring for

 their canine partners outside of their standard work hours, Plaintiffs contend that Defendant is

 obliged to compensate Plaintiffs for overtime. However, despite being aware of this obligation,



                                                   6
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 7 of 27 PageID: 1124



 Defendant has failed to pay Plaintiffs for this work. Plaintiffs claim that, “[a]s a result of

 Defendant’s actions, Plaintiffs have suffered and continue to suffer severe and substantial

 monetary damages.” (PBA II Compl. ¶ 16.)

        Plaintiffs further claim that “once members of the Essex County Sheriff’s Department K-

 9 Unit began exercising their rights under the FLSA, Essex County Sheriff Armando B. Fontoura

 began engaging in acts of retaliation against Plaintiffs individually, as well as the K-9 Unit as a

 whole.” (PBA II Compl. ¶ 17.) Plaintiffs allege that “[t]here exists a causal connection between

 the protected acts of the plaintiffs and the retaliatory actions of Essex County Sheriff Armando

 B. Fontoura,” and claim that as a result of these retaliatory acts, Plaintiffs have suffered “severe

 and substantial monetary damages.” (PBA II Compl. ¶¶ 17, 19.) Finally, the Complaint alleges

 that Defendant “refuses to allow training” in accordance with the Attorney General K-9 Training

 Standards and Qualification Guidelines for New Jersey Law Enforcement, and by doing so, has

 placed the canines, handlers, and the general public at a “significant safety risk.” (PBA II Compl.

 ¶ 20-21.) Plaintiffs also claim that Defendant’s refusal to allow such training has resulted in

 monetary damages, public humiliation and loss of reputation.

                d. SETTLEMENT NEGOTIATIONS

        The Court makes the following observations regarding the procedural history and alleged

 settlement of this matter: The original complaint in the PBA I action was filed on September 11,

 2017. According to the certifications submitted by counsel for both Plaintiffs and Defendant, the

 parties initially engaged in settlement discussions during the Summer of 2018. From 2018 to

 2019, counsel had conferred on various occasions via email and had sent drafts of the proposed

 memorandum of understanding to one another. Many of these emails were provided to the Court

 as exhibits that were referenced in and attached to counsel’s certifications. The emails provided



                                                    7
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 8 of 27 PageID: 1125



 to the Court show that settlement negotiations were ongoing between July 23, 2018 and March 7,

 2019. On March 7, 2019, Plaintiffs’ counsel emailed Defendant’s counsel and agreed to the

 terms of the proposed settlement on behalf of Plaintiffs Pagan, Paladino, and PBA Local 183.

 Counsel advised that she would inform Judge Waldor’s chambers that the matter had been

 settled. Thereafter, this Court issued an Order administratively terminating the action on March

 11, 2019. On March 25, 2019, after Defendant’s counsel filed an appeal of Judge Waldor’s

 March 7, 2019 Order denying Defendant’s motion for a protective order, Plaintiff’s counsel filed

 a letter requesting that this Court reopen the litigation. Subsequently, on May 22, 2019, this

 Court issued an order reopening the action and returning the matter to the active calendar.

 Shortly thereafter, the instant motions were filed.

        Based on the record before this Court, all settlement negotiations in this action were

 conducted independently by counsel for PBA I Plaintiffs and counsel for Defendant. Moreover,

 it appears that a material aspect of all proposed Memorandums of Understanding was the waiver

 of future claims, lawsuits or grievances for overtime payment relating to the care of the handlers’

 canine partners. Notably, the agreed upon settlement that defense counsel asks this Court to

 enforce includes the following provision: “The parties agree that so long as all parties remain in

 full compliance with the terms of this Agreement, no party shall file a lawsuit, grievance or

 unfair labor practice charge pertaining to the compensation of Handlers for time spent caring for

 and maintaining their canine partner.” (ECF 46-3, Memorandum of Agreement, at 3.) Although

 this provision does not specifically include non-party handlers, defense counsel understood non-

 party handlers to be bound by this agreement based on their membership in PBA Local 183,

 which is a named party in the PBA I lawsuit. Thus, defense counsel asks the court to dismiss the

 PBA II lawsuit based on the aforementioned litigation waiver.



                                                  8
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 9 of 27 PageID: 1126



        II.     SUBJECT MOTIONS

        On June 7, 2019, Plaintiffs filed a motion for leave to amend the Complaint. Plaintiffs

 seek to add retaliation claims to the Complaint. Specifically, Plaintiffs allege that Defendant

 violated the anti-retaliation provision of the Fair Labor Standards Act, and allege that Defendant

 violated the New Jersey Conscientious Employee Protection Act (“CEPA”).

        In response, Defendant filed a cross motion to dismiss the Complaint, and a motion to

 dismiss the PBA II Complaint. In its motions to dismiss, Defendant argues that the PBA I action

 settled and a material element of the settlement was the parties’ agreement that no further

 lawsuits or grievances would be filed for time spent caring for officers’ canine partners.

 Defendant argues that PBA Local 183 agreed to this settlement on behalf of its members, thereby

 binding the PBA II individual Plaintiffs, namely Steven Salvatoriello, Carmelo Vinci, Michael

 Tesei and Robert Sutton, to the settlement agreement. Thus, Defendant argues that the settlement

 agreement in the PBA I matter should be enforced, noting that enforcement of this settlement

 would bar all additional claims.

        Defendant further argues that the retaliation claims should be dismissed because

 Plaintiffs fail to plead that they engaged in protected activity under the FLSA or whistleblowing

 activity under the CEPA. Moreover, Defendant argues that Plaintiffs’ CEPA claims are time

 barred and that PBA Local 183 lacks standing to maintain a claim under the FLSA.

        In Plaintiffs’ response to Defendant’s motions to dismiss, Plaintiffs contest whether the

 parties ever reached an agreed-upon settlement in the PBA I matter; further, Plaintiffs note that

 defense counsel was expressly advised that PBA Local 183 could not bind the non-party handlers

 to the Memorandum of Agreement, and that neither PBA Local 183 nor counsel had the express

 or apparent authority to waive the individual rights of the non-party handlers to retroactive relief



                                                  9
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 10 of 27 PageID: 1127



  under the FLSA. Plaintiffs argue that the motions to dismiss must be denied because Plaintiffs

  state a claim upon which relief can be granted, the motion to dismiss the PBA I complaint is

  barred because Defendant already answered the complaint, and the motion to dismiss the

  amended complaint is premature since the amended complaint has yet to be filed.

         III.    DISCUSSION

                 a. MOTION TO AMEND THE COMPLAINT

         Plaintiff moves for leave to amend the Complaint in the PBA I matter. Plaintiff seeks to

  add claims that Defendant violated the anti-retaliation provision of the Fair Labor Standards Act

  and violated New Jersey’s Conscientious Employee Protection Act. See 29 U.S.C. § 215(a)(3);

  N.J.S.A. 34:19-1.

         Federal Rule of Civil Procedure 15(a) directs that leave to amend a pleading “shall be

  freely given when justice so requires.” Grounds for denying leave to amend include but are not

  limited to undue delay, bad faith, undue prejudice, and futility of the proposed amendment.

  Foman v. Davis, 371 U.S. 178, 182 (1962). “Futility ‘means that the complaint, as amended,

  would fail to state a claim upon which relief could be granted.’” Great Western Mining &

  Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 175 (3d Cir. 2010) (quoting In re Merck &

  Co. Sec., Derivative, & ERISA Litig., 493 F.3d 393, 400 (3d Cir. 2007) (other citations

  omitted)). When assessing the viability or futility of a proposed amendment, the court must apply

  the same legal standard of legal sufficiency as applies under Rule 12(b)(6). In re Burlington Coat

  Factory Sec. Lit., 114 F.3d 1410, 1434 (3d Cir. 1997).

         In the matter at bar, Defendant filed a motion to dismiss PBA II Plaintiffs’ claims that

  Defendant violated the anti-retaliation provision of the FLSA and violated the CEPA. Defendant

  filed this motion under Rule 12(b)(6), claiming that Plaintiffs fail to state a claim. The claims



                                                   10
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 11 of 27 PageID: 1128



  that Plaintiff seeks to add to the PBA I Complaint in its motion to amend the complaint are the

  same claims that Defendant moves to dismiss for failure to state a claim. Significantly, the facts

  pled in both Complaints are nearly identical. Because courts are to apply the same legal standard

  when evaluating both motions, the Court will address Plaintiff’s motion for leave to amend the

  Complaint within the Court’s discussion herein of Defendant’s motion to dismiss the same

  claims brought in the PBA II Complaint, in Section III(b)(ii). The Court will determine whether

  granting Plaintiffs’ motion would be futile based on its decision regarding Defendant’s Rule

  12(b)(6) motion.

                 b. MOTIONS TO DISMISS & ENFORCE SETTLEMENT

         In response to Plaintiff’s motion for leave to amend the Complaint, Defendant filed a

  cross-motion to dismiss based on several, independent grounds. Defendant also filed a motion to

  dismiss the Complaint in the PBA II matter for the same reasons. Defendant argues that the

  Complaints should be dismissed because the matter settled and the parties agreed that Plaintiffs

  would not file any further claims under the FLSA. Defendant asks this Court to enforce the

  settlement thereby barring further litigation. Alternatively, Defendant moves to dismiss

  Plaintiff’s retaliation claims under the FLSA and the CEPA based on the following grounds:

  Plaintiffs fail to plead that they engaged in protected activity under the FLSA or whistleblowing

  activity under the CEPA, and Plaintiffs’ CEPA claims are time-barred. Finally, Defendant moves

  to dismiss claims brought under the FLSA by the union, PBA Local 183, based on its argument

  that PBA Local 183 lacks standing to maintain a claim brought under the FLSA.

         Accordingly, the Court will address each of Defendant’s arguments made in support of its

  motion to dismiss the PBA I action and its motion to dismiss the PBA II action.




                                                  11
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 12 of 27 PageID: 1129



                             i. Enforcement of Settlement

          Defendant filed a motion to dismiss and enforce the March 2019 settlement agreement

  that was allegedly reached in the PBA I action.2 A provision of this settlement is that “no party

  shall file a lawsuit, grievance or unfair labor practice charge pertaining to the compensation of

  Handlers for time spent caring for and maintaining their canine partner.” (ECF 46-3,

  Memorandum of Agreement, at 3.) Thus, enforcement of the settlement would result in the

  termination of the PBA I action and the dismissal of the PBA II action. The critical issue before

  this Court is whether the parties entered into a valid settlement agreement.

          The Court notes that New Jersey has a strong public policy in favor of settlements. See

  Nolan v. Lee Ho, 120 N.J. 465, 472 (1990). Courts will therefore “strain to give effect to the

  terms of a settlement wherever possible.” Dep’t of Pub. Advocate v. N.J. Bd. of Pub. Util., 206

  N.J. Super. 523, 528 (App. Div. 1985). Moreover, a settlement agreement is a form of a contract.

  Mortellite v. Novartis Crop Prot., Inc., 460 F.3d 483, 492 (3d Cir. 2006) (citing Borough of

  Haledon v. Borough of N. Haledon, 358 N.J. Super. 289, 305, (App. Div. 2003)). When parties

  voluntarily enter into a settlement agreement to resolve a lawsuit, the resulting contract is

  binding upon them. Green v. John H. Lewis. & Co., 436 F.2d 389, 390 (3d Cir. 1970).

          Typically, when disputes about settlement agreements arise, courts must look to general

  principles of local contract law to resolve the issues. See id. Notably, the proposed settlement

  agreement that Defendant seeks to enforce primarily addresses the settlement of claims for



  2
   The Court will address the pending motion as a motion to enforce settlement, rather than a motion to dismiss. The
  Court’s decision regarding Defendant’s motion to enforce the settlement may result in the dismissal of the action,
  but the Court recognizes that in order to adjudicate the subject motion, the Court must consider more than the
  Complaint and accompanying documents. See Tiernan v. Devoe, 923 F.2d 1024, 1032 (3d Cir. 1991) (applying the
  same standard of review when deciding a motion for summary judgment and a motion to enforce a settlement).
  Thus, the Court will treat Plaintiffs’ assertions as true, and will grant defendant’s motion only if defendant is
  “entitled to enforcement of the agreement[] as a matter of law.” Id.


                                                          12
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 13 of 27 PageID: 1130



  overtime compensation brought by Plaintiffs under the Fair Labor Standards Act. Because there

  exist specific requirements that must be met when settling claims brought under the FLSA, the

  Court will determine whether the parties adhered to these statutory and common law

  requirements and whether a valid, enforceable settlement was reached in this case. If the Court

  finds that these requirements were met, the Court will then look to the principles of contract law

  to determine whether an enforceable contract was created. See United States v. Lightman, 988 F.

  Supp. 448, 458 (D.N.J. 1997) (finding that a “contract is enforceable if the parties agree on

  essential terms, and manifest an intention to be bound by those terms”).

         “The FLSA establishes federal minimum-wage, maximum-hour, and overtime guarantees

  that cannot be modified by contract.” Genesis Healthcare v. Symczyk, 569 U.S. 66, 69 (2013).

  The statute mandates that employers pay employees for all hours worked, including a “time-and-

  one-half” overtime premium for all hours worked over 40 hours in one workweek. 29 U.S.C. §§

  206-207. Under Department of Labor regulations, an employer must compensate employees if it

  “knows or has reason to believe that [the employee] is continuing to work . . . .” 29 C.F.R. §

  785.11; see also Mumbower v. Callicott, 526 F.2d 1183, 1188 (8th Cir. 1975) (“The term ‘work’

  is not defined in the FLSA, but it is settled that duties performed by an employee before and after

  scheduled hours, even if not requested, must be compensated if the employer ‘knows or has

  reason to believe’ the employee is continuing to work, 29 C.F.R. § 785.11 (1974), and the duties

  are an ‘integral and indispensable part’ of the employee’s principal work activity.”).

         District courts throughout the United States have held that the settlement of a claim under

  the Fair Labor Standards Act requires 1) supervision of the Department of Labor, or 2) approval

  from the district court. See Brumley v. Camin Cargo Control, Inc., Nos. 08-1798, 10-2461, 09-

  6128, 2012 WL 1019337, at *1 (D.N.J. March 26, 2012) (“Employees have two avenues for



                                                  13
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 14 of 27 PageID: 1131



  compromising an FLSA claim: (1) a compromise supervised by the Department of Labor

  pursuant to 29 U.S.C. § 216(c); and (2) a district court-approved compromise pursuant to 29

  U.S.C. § 216(b).”).

         While not controlling in this circuit, the Eleventh Circuit’s decision in Lynn’s Food

  Stores, Inc. v. United States is often cited by district courts to support the proposition that FLSA

  settlements require either supervision from the Department of Labor, or approval by the district

  court. See Bettger v. Crossmark, Inc., 13-2030, 2015 WL 279754, at *3 (M.D.Pa. Jan. 22, 2015)

  (“In the absence of guidance from the Third Circuit, courts have routinely employed the

  considerations set forth by the Eleventh Circuit in Lynn's Food Stores to evaluate proposed

  settlement agreements.”). In Lynn’s Food, the Eleventh Circuit stated:

                 There are only two ways in which back wage claims arising under
                 the FLSA can be settled or compromised by employees. First,
                 under section 216(c), the Secretary of Labor is authorized to
                 supervise payment to employees of unpaid wages owed to them.
                 An employee who accepts such a payment supervised by the
                 Secretary thereby waives his right to bring suit for both the unpaid
                 wages and for liquidated damages, provided the employer pays in
                 full the back wages.

                 The only other route for compromise of FLSA claims is provided
                 in the context of suits brought directly by employees against their
                 employer under section 216(b) to recover back wages for FLSA
                 violations. When employees bring a private action for back wages
                 under the FLSA, and present to the district court a proposed
                 settlement, the district court may enter a stipulated judgment after
                 scrutinizing the settlement for fairness.

  Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982) (citing

  Schulte, Inc. v. Gangi, 328 U.S. 108 (1946); Jarrard v. Southeastern Shipbuilding Corporation,

  163 F.2d 960, 961 (5th Cir. 1947)).

         Recognizing that the Third Circuit has yet to address whether claims brought under the

  FLSA can be settled privately, district courts within the Third Circuit have consistently held that

                                                   14
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 15 of 27 PageID: 1132



  either supervision from the Department of Labor or approval from the district court is required to

  settle such claims. See Rabbenou v. Dayan Foods, Ltd. No. 17-1330, 2017 WL 3315263, at *1,

  n.1 (D.N.J. Aug. 3, 2017) (“District courts in the Third Circuit have held that FLSA claims can

  be settled in two ways: (i) with the Department of Labor supervising the payment of unpaid

  minimum wages or overtime compensation pursuant to § 29 U.S.C. 216(c); or (ii) with the

  district court's approval of a settlement under 29 U.S.C. § 216(b).”).3

           Based on the foregoing, this Court finds that a settlement of claims under the FLSA

  requires 1) that the settlement be supervised by the Department of Labor, or 2) that the

  settlement agreement be approved by the District Court. 4 Here, Defendant’s proposed settlement

  agreement fails to meet either of these requirements. There is no evidence in the record that the

  Department of Labor had any involvement in, much less supervised, the settlement negotiations

  and purported agreement. Nor did this Court approve the proposed settlement. Rather, the parties

  independently negotiated the agreement amongst themselves. Thus, because the settlement was

  not supervised by the Department of Labor nor approved by this Court, the Court finds that the

  settlement agreement is invalid and cannot be enforced.




  3
    The District Court, in Rabbenou v. Dayan Foods, cites the following cases which have similarly found that the
  settlement of claims under the FLSA requires either the supervision of the Department of Labor or the approval by
  the District Court: Gabrielyan v. S.O. Rose Apartments LLC, No. 15–1771, 2015 WL 5853924, at *1 (D.N.J. Oct. 5,
  2015); Brumley v. Camin Cargo Control, Inc., No. 08–1798, 2012 WL 1019337, at *1 (D.N.J. Mar. 26, 2012); In re
  Chickie's & Pete's Wage & Hour Litig., No. 12–6820, 2014 WL 911718, at *2 (E.D. Pa. Mar. 7, 2014). See also
  Kraus v. PA Fit II, LLC, 155 F.Supp.3d 516, 524-25 (E.D. Pa. 2016).
  4
    The FLSA was enacted to ensure that employees are properly compensated for their work and prevent workers
  from working oppressive hours. The principles animating the Eleventh Circuit’s decision in Lynn’s Foods are the
  same principles that resulted in the enaction of this statute: namely, the need to protect employees from “sub-
  standard wages and excessive hours which endangered the national health and well-being and the free flow of goods
  in interstate commerce.” See Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 706 (1945).
            In the matter at bar, the legitimacy of the settlement is disputed which only serves to highlight the need for
  and significance of the requirements promulgated by the Eleventh Circuit, which have since been adopted by
  numerous Courts of Appeals and District Courts throughout the United States. Without supervision by the
  Department of Labor or approval by the District Court, contested and arguably unfair settlement agreements could
  potentially become legal contracts. Allowing this would circumvent the important protections created by the FLSA.


                                                            15
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 16 of 27 PageID: 1133



         The Court further notes that the agreement that was seemingly agreed upon by both

  parties’ counsel on March 7, 2019 included a monetary figure that was to be paid to non-party

  handlers for overtime pay as well as a litigation waiver that was to be binding upon non-party

  handlers. The payment for overtime was to settle any potential compensation claims for overtime

  pay, claims which would fall under the purview of the FLSA, that may have been brought by the

  non-party handlers. This settlement amount was to be awarded to the non-party handlers and

  would foreclose these individuals from filing their own lawsuits under the FLSA. Additionally,

  the litigation waiver would bar any further suits for both the named PBA I Plaintiffs and the non-

  party handlers.

         Here, PBA I Plaintiffs attempted to reach a settlement with Defendant that would bind

  similarly situated employees, the non-party handlers, to the same agreement. Section 216(b) of

  the FLSA provides “employees the right to bring a private cause of action on their own behalf

  and on behalf of ‘other employees similarly situated’ for specified violations of the FLSA.”

  Genesis Healthcare Corp. v. Symczyk, 569 U.S. 1523, 1527 (2013). “A suit brought on behalf of

  other employees is known as a ‘collective action.’” Id. (citing Hoffmann–La Roche Inc. v.

  Sperling, 493 U.S. 165, 169–170 (1989)).

         In order to become party plaintiffs to an FLSA collective action lawsuit, such similarly

  situated employees must affirmatively “opt in” by filing express, written consent. 29 U.S.C. §

  216(b) (“[n]o employee shall be a party plaintiff to any such action unless he gives his consent in

  writing to become such a party and such consent is filed in the court in which such action is

  brought.”). “An employee's failure to opt in does not prevent him or her from bringing a separate

  suit at a later date.” Brumley v. Camin Cargo Control, Inc., Nos. 08-1798, 10-2461, 09-6128,




                                                  16
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 17 of 27 PageID: 1134



  2012 WL 1019337, at *1 (D.N.J. Mar. 26, 2012) (citing Pentland v. Dravo Corp., 152 F.2d 851,

  853 (3d Cir. 1945); Lusardi v. Lechner, 855 F.2d 1062, 1070 (3d Cir. 1988)).

          In the matter at bar, not only is the purported settlement agreement invalid, but neither

  party presents any evidence that the non-party handlers affirmatively “opted in” to the PBA I

  action. In order to potentially bind the non-party handlers to the March 2019 settlement

  agreement, the parties must present evidence that these individuals joined an FLSA collective

  action lawsuit. See 29 U.S.C. § 216(b). Rather, the record is clear that the non-party handlers

  rejected the settlement that Defendant and the PBA I Plaintiffs attempted to reach, and after

  being presented with the negotiated settlement terms, the non-party handlers filed their own

  lawsuit (PBA II). Moreover, the non-party handlers did not participate in any settlement

  negotiations because they had never joined the collective action lawsuit, as required under 29

  U.S.C. § 216(b). The fact that this statutory requirement was not met provides this Court with an

  alternative basis to deny defendant’s motion to enforce the settlement.

                            ii. Motion to Dismiss Retaliation Claims

          Defendant moves to dismiss Counts III and IV of the PBA II Complaint, and Counts IV

  and V of the proposed Amended Complaint in the PBA I action under Fed. R. Civ. P. 12(b)(6).5

  Defendant argues that Plaintiffs’ retaliation claims should be dismissed because Plaintiffs fail to

  plead that they engaged in protected activity under the FLSA or whistleblowing activity under

  the CEPA.




  5
    Plaintiffs contend that Defendant’s motion to dismiss counts IV and V of the proposed Amended Complaint in the
  PBA I action are premature because the Amended Complaint has yet to be filed. For reasons already stated in this
  Opinion, the Court will address Plaintiffs’ motion for leave to amend the Complaint under the legal standard applied
  in a motion to dismiss under Rule 12(b)(6). Thus, by ruling on Defendant’s motion to dismiss, the Court will
  simultaneously address and then rule on Plaintiff’s motion for leave to amend the Complaint.

                                                          17
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 18 of 27 PageID: 1135



           The issue before the Court on a Rule 12(b)(6) motion to dismiss “is not whether plaintiff

  will ultimately prevail but whether the claimant is entitled to offer evidence in support of the

  claims.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (quoting

  Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). To make that determination, the Court must

  employ the standard of review articulated by the Supreme Court in Bell Atlantic Corp. v.

  Twombly and Ashcroft v. Iqbal. A complaint will survive a motion under Rule 12(b)(6) only if

  it states “sufficient factual allegations, accepted as true, to ‘state a claim for relief that is

  plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic v.

  Twombly, 550 U.S. 544, 570 (2007)). The plausibility standard will be met if the complaint

  “pleads factual content that allows the court to draw the reasonable inference that the defendant

  is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556.) While the

  complaint need not demonstrate that a defendant is probably liable for the wrongdoing to meet

  the pleading standard of Federal Rule of Civil Procedure 8(a), allegations that give rise to the

  mere possibility of unlawful conduct will not do.6 Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at

  557.

           To plead a retaliation claim under the FLSA, one must plead facts establishing that: “(1)

  the employee engaged in protected employee activity; (2) adverse action by the employer either


  6
    In response to Defendant’s argument that Plaintiffs fail to adequately plead claims under the FLSA or CEPA,
  Plaintiffs cite Swierkiewicz v. Sorema, N.A., a 2002 Supreme Court decision holding that a complaint “must simply
  give the defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests” in order to satisfy
  the pleading requirements. 534 U.S. 506, 512 (2002) (internal quotations omitted). The Court’s decision in
  Swierkiericz was pre-Twombly and Iqbal, and was based on Conley v. Gibson. See Petruska v. Reckitt Benckiser,
  LLC, 14-3663, 2015 U.S. Dist. LEXIS 38935, at *10-*11) (“The pleading requirements as discussed in
  Swierkiewicz were based on the Conley v. Gibson standard which permitted district courts to dismiss a complaint
  for failure to state a claim only if “it appear[ed] beyond doubt that the plaintiff can prove no set of facts in support of
  his claim which would entitle him to relief.” (quoting Conley v. Gibson, 355 U.S. 41, 45-46, (1957))). After the
  Court established the heightened pleading standard under Twombly and Iqbal, the Third Circuit held that “because
  Conley has been specifically repudiated by both Twombly and Iqbal, so too has Swierkiewicz, at least insofar as it
  concerns pleading requirements and relies on Conley.” Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir.
  2009). This Court accordingly rejects the pleading standard cited by Plaintiff and will apply that which is required
  under Twombly and Iqbal.

                                                              18
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 19 of 27 PageID: 1136



  after or contemporaneous with the employee’s protected activity; and (3) a causal connection

  between the employee’s protected activity and the employer’s adverse action.” Goins v. Newark

  Hous. Auth., No. 15-2195, 2019 U.S. Dist. LEXIS 54493, at *31 (D.N.J. Mar. 29, 2019) (citing

  Marra v. Phila. Hous. Auth., 497 F.3d 286, 300 (3d Cir. 2007)). Similarly, to plead a cause of

  action under CEPA, the Complaint must plead facts establishing the following elements: “(1) she

  had a reasonable belief that her employer’s conduct violated a law, regulation, or clear mandate

  of public policy; (2) she performed a “whistle-blowing” activity under the act; (3) the employer

  took an adverse employment action against her; and (4) a causal connection exists between the

  whistle-blowing activity and the adverse employment action.” Id. at *41-*42 (citing Dzwonar v.

  McDevitt, 177 N.J. 451 (N.J. 2003); Samowski v. Air Brooke Limousine, Inc., 510 F.3d 398,

  404 (3d Cir. 2007)).

         In order to plead a colorable retaliation claim under the FLSA, the Complaint must plead

  factual allegations establishing that the employer engaged in an adverse action “either after or

  contemporaneous with the employee’s protected activity.” Id. at *31 (citations omitted). In both

  the PBA I Amended Complaint and PBA II Complaint, Plaintiffs assert that the alleged

  retaliatory acts by Essex County Sheriff Armando B. Fontoura included:

                 [R]efusal by Essex County Sheriff Armando B. Fontoura to replace
                 an inoperable agility course at the K-9 Unit Headquarters, which is
                 required for proper training of canines in the Unit and also
                 mandated to be functional by the Attorney General Mandatory
                 Guidelines; refusal by Essex County Sheriff Armando B. Fontoura
                 to allow K-9 Handlers to attend training with an outside agency,
                 refusal by Essex County Sheriff Armando B. Fontoura to allow
                 retirement of uncertified canines and adoption of new canines;
                 General Order by Essex County Sheriff Armando B. Fontoura that
                 Handlers leave their canine partners at the K-9 Unit Headquarters
                 at all times they are not on duty; verbal order of Essex County
                 Sheriff Armando B. Fontoura directing Handlers to transport their
                 canine partners to and from work in personal vehicles, rather than
                 specially designed County-issued vehicles which contain numerous

                                                  19
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 20 of 27 PageID: 1137



                 safety features for the canine and the Handler; threats by Essex
                 County Sheriff Armando B. Fontoura to close the K-9 Unit if the
                 within Plaintiffs proceeded with the instant litigation.

  (PBA II Compl. ¶ 18; See PBA I Am. Compl. ¶ 20.)

         It is apparent that orders and policies enacted in the 2016 General Order cannot be the

  basis for a retaliation claim as these acts occurred before the initial complaint in the PBA I action

  was filed. Specifically, it appears that the mandate that “[h]andlers leave their canine partners at

  the K-9 Unit Headquarters at all times they are not on duty” was put into effect on January 19,

  2016 through the General Order which was issued on January 4, 2016. (PBA II Compl. ¶ 18; see

  Essex County Sheriff’s Office General Order, G.O. No. 2016-02 (Jan. 4, 2016).) At the time

  Defendant imposed this mandate, Plaintiffs had yet to file their original Complaint and therefore

  had not exercised their rights under the FLSA nor had they engaged in any whistleblowing

  activity. Any claims based on this order therefore lack the temporal nexus necessary in

  establishing a valid retaliation claim. Thus, since Defendant could not retaliate against actions

  that had yet to occur, Plaintiffs fail to show how any actions taken by Defendant through the

  enforcement of the 2016 General Order support a retaliation claim under the FLSA or CEPA.

         In both the PBA II Complaint and the PBA I Amended Complaint, Plaintiffs allege that

  Defendant began engaging in acts of retaliation “once members of the Essex County Sheriff’s

  Department K-9 Unit began exercising their rights under the FLSA.” (PBA II Compl. ¶ 17; see

  PBA I Am. Compl. ¶ 20.) The Complaints further assert that “[t]here exists a causal connection

  between the protected acts of the plaintiffs and the retaliatory actions of Essex County Sheriff

  Armando B. Fontoura.” (PBA II Compl. ¶ 17; PBA I Am. Compl. ¶ 19.) Significantly, both the

  PBA II Complaint and the PBA I Amended Complaint fail to include any factual allegations




                                                   20
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 21 of 27 PageID: 1138



  explaining what Plaintiffs’ protected acts consisted of, and instead, simply claim that Plaintiffs

  participated in “protected acts.”

          While the Court must accept all factual allegations as true and construe the Complaint in

  the light most favorable to the Plaintiffs, it need not accept a “legal conclusion couched as a

  factual allegation[.]” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007). “Threadbare

  recitals of the elements of a cause of action, supported by mere conclusory statements, do not

  suffice.” Iqbal, 556 U.S. at 678. Here, Plaintiffs fail to identify the protected acts they engaged

  in, and their claim simply includes a conclusory statement alleging that Plaintiffs filed a

  complaint and participated in “protected acts,” and in response, Defendants engaged in

  retaliatory acts. However, without including some type of factual allegation establishing a causal

  nexus between the filing of the Complaint and defendant’s actions, the Complaint cannot survive

  Defendant’s motion under Rule 12(b)(6). The Court cannot determine what protected activities

  Plaintiffs’ engaged in, other than the filing of the Complaint, and cannot find a causal nexus

  between the unidentified acts of Plaintiffs and Defendant’s alleged response to these acts. See

  Preobrazhenskaya v. Mercy Hall Infirmary, 71 Fed. Appx. 936, 939 (3d Cir. 2003) (affirming the

  district court’s finding that Plaintiff failed to establish a prima facie retaliation claim under the

  FLSA because Plaintiff failed to show a causal link between Plaintiff contacting the Department

  of Labor and Defendant firing her when the firing decision was made by an individual who had

  no knowledge that the employee had contacted the Department of Labor). Based on this, the

  Court finds that Plaintiffs fail to sufficiently plead a retaliation claim under the FLSA. Thus,

  Defendant’s motion to dismiss count III of the PBA II Complaint alleging that Defendant

  violated the anti-retaliation provision under the FLSA is granted for failure to state a claim.




                                                    21
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 22 of 27 PageID: 1139



  Applying the same legal standard, Plaintiff’s motion for leave to amend the PBA I Complaint,

  thereby allowing Plaintiff to add this claim to the Complaint, is denied based on futility.

         Similarly, the Court finds that Plaintiffs fail to plead a claim under the CEPA. In their

  Complaints, neither the PBA I or PBA II Plaintiffs allege that they engaged in any

  whistleblowing activity, nor do they allege that they engaged in activities that could be

  considered whistleblowing activities or protected activities under the CEPA. Rather, with respect

  to their claims that Defendant violated the CEPA, both the PBA I Amended Complaint and the

  PBA II Complaint state that “[u]pper management members of Defendant County of Essex . . .

  committed acts of retaliation against Plaintiffs” and claim that “[t]hese acts of retaliation were

  committed as a direct result of Plaintiffs exercising their rights under the FLSA.” (PBA II

  Compl. ¶¶ 38, 39; PBA I Am. Compl. ¶¶ 45, 46.) The Complaints conclude that, “[a]s Plaintiffs’

  employer, Defendant and upper management agents thereof, violated the Conscientious

  Employee Protection Act.” (PBA II Compl. ¶ 39; PBA I Am. Compl. ¶ 46.) Notably, the

  Complaints fail to allege that Plaintiffs “performed a ‘whistle-blowing’ activity under the act.”

  Goins v. Newark Hous. Auth., No. 15-2195, 2019 U.S. Dist. LEXIS 54493, at *41-*42 (D.N.J.

  Mar. 29, 2019) (citations omitted). A factual allegation pleading this is a required element of a

  cause of action under the CEPA. See N.J.S.A. § 34:19-3; Stapleton v. DSW, Inc., 931 F. Supp.

  2d 635, 639 (D.N.J. 2013) (finding that Plaintiff asserted a CEPA claim when Plaintiff pled facts

  establishing that she “was terminated in retaliation for her refusal to participate in DSW’s policy

  . . . because she reasonably believed that her failure to do so would be incompatible with a clear

  mandate of public policy concerning the safety and welfare of children”). Moreover, the

  Complaint must plead facts that establish “a causal connection exists between the whistle-

  blowing activity and the adverse employment action.” Goins v. Newark Hous. Auth., 15-2195,



                                                   22
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 23 of 27 PageID: 1140



  2019 U.S. Dist. LEXIS 54493, at *41-*42 (D.N.J. Mar. 29, 2019) (citations omitted). However,

  without identifying what the whistle-blowing activity was, the Complaint fails establish this

  required causal nexus, and the Complaint cannot survive Defendant’s motion to dismiss for

  failure to state a claim. Based on this, Defendant’s motion to dismiss count IV of the PBA II

  Complaint alleging that Defendant violated New Jersey’s CEPA is granted for failure to state a

  claim. Applying the same legal standard, Plaintiff’s motion for leave to amend the PBA I

  Complaint is denied based on futility.

                        iii. CEPA Time Bar

         Defendant moves to dismiss Plaintiffs’ CEPA claims and argues that these claims are

  time barred. This argument applies to Count IV of the PBA II Complaint and Count V of the

  PBA I Amended Complaint.

         The Third Circuit has indicated that motions to dismiss under Rule 12(b)(6) are generally

  disfavored when they are based on statute of limitations arguments because “the applicability of

  the statute of limitations often involves questions of fact for the jury.” Jodek Charitable Trust,

  R.A. v. Vertical Net Inc., 412 F. Supp. 2d 469, 474 (E.D. Pa. 2006) (citing Southern Cross

  Overseas Agencies, Inc. v. Wah Kwong Shipping Group Ltd., 181 F.3d 410, 425 (3d Cir. 1999)).

  In order to grant a motion to dismiss based on a statute of limitations argument, the time bar

  must be apparent on the face of the Complaint. See Bethel v. Jendoco Constr. Corp., 570 F.2d

  1168, 1174 (3d Cir. 1978).

         New Jersey’s Conscientious Employee Protection Act provides a one-year statute of

  limitations. N.J.S.A. § 34:19-5 (“Upon a violation of any of the provisions of this act, an

  aggrieved employee or former employee may, within one year, institute a civil action in a court

  of competent jurisdiction.”). The first CEPA claim filed in this matter was filed on June 2, 2019



                                                   23
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 24 of 27 PageID: 1141



  and was included in the PBA II Complaint. Thus, Defendant’s actions underlying Plaintiffs’

  CEPA claims must have occurred no earlier than June 3, 2018.

           Although Plaintiffs failed to include dates stating when any of Defendant’s alleged

  retaliatory actions took place, the Court notes that the 2016 General Order was issued on January

  4, 2016 and went into effect on January 19, 2016. In this order, Sheriff Fontoura took a discrete

  action by mandating that “K-9 handlers are to ensure all K-9s are lodged in K-9/Bomb

  Headquarters when the [sic] not in service.” (Essex County Sheriff’s Office General Order, G.O.

  No. 2016-02 (Jan. 4, 2016).) The 2016 General Order also enacted other policies and procedures

  related to protocol responses as well as the care and maintenance of the department’s canines. In

  the one year period following issuance of this order, neither the PBA I Plaintiffs nor the PBA II

  Plaintiffs filed a CEPA claim and, consequently, the statute of limitations has expired. Therefore,

  to the extent that any of the CEPA claims are based on the 2016 General Order, the Court finds

  that these claims are time barred. The court hereby dismisses with prejudice any claims brought

  under the Conscientious Employee Protection Act which are predicated upon the 2016 General

  Order.

                         iv. PBA Local 183’s Standing to Maintain a Claim Under the FLSA

           Defendants argues that several claims in both the PBA I and PBA II matters must be

  dismissed because the claims were brought by PBA Local 183, rather than the individually

  named Plaintiffs. Defendant argues that PBA Local 183 does not have standing to maintain a

  claim as an individual plaintiff under the FLSA. In response, Plaintiffs clarify that only Count II

  of the PBA I Complaint and Count II of the PBA II Complaint are brought exclusively by the

  union. Plaintiffs contend that these claims are distinguishable from the other claims for

  compensation in the Complaints, which were brought by the individual Plaintiffs themselves,



                                                   24
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 25 of 27 PageID: 1142



  because these counts seek a bar to continued violations of the FLSA. Plaintiffs recognize that

  only an individual can plead a cause of action for compensation under the FLSA, but argues that

  PBA Local does have standing to seek an order directing Defendant to comply with the FLSA

  moving forward.

           The parties correctly agree that PBA Local 183 does not have standing to plead a cause of

  action for compensation under the FLSA as these claims can only be brought by “one or more

  employees for and on behalf of himself or themselves and other employees similarly situated.”

  29 U.S.C. § 216(b). However, in the matter at bar, PBA Local is not pleading a claim for

  compensation. Rather, the union is seeking an Order directing Defendant to comply with the

  compensation procedures required under the FLSA. By bringing this action on behalf of its

  members, PBA Local 183 asserts that it has representative standing to plead this claim. The

  question before this Court is whether PBA Local 183 has the required standing to bring such a

  claim.

           The Constitution and the courts have imposed requirements for plaintiffs to have proper

  standing to bring suits in order to ensure that a plaintiff possesses “such a personal stake in the

  outcome of the controversy as to assure that concrete adverseness which sharpens the

  presentation of issues upon which the court so largely depends . . . .” Baker v. Carr, 369 U.S.

  186, 204 (1962). Associational standing may permit an organization to redress injuries to its

  members, even without a showing of any injury to the organization itself. United Food and

  Commercial Workers Union v. Brown Group, Inc., 517 U.S. 544, 552 (1996). The Supreme

  Court has set out three requirements for an associational plaintiff like PBA Local 183 to have

  standing under Article III to sue on behalf of its members: (1) its members must have standing to

  sue on their own; (2) the interests it seeks to protect must be germane to the organization's



                                                   25
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 26 of 27 PageID: 1143



  purpose; and (3) neither the claim asserted nor the relief requested may require the participation

  of individual members in the lawsuit. Hunt v. Washington State Apple Adver. Comm'n, 432 U.S.

  333, 343 (1977); see also Int’l Union v. Brock, 477 U.S. 274, 282-290 (1986) (applying the Hunt

  factors and finding that International Union, United Automobile, Aerospace and Agricultural

  Implement Workers of America, had associational standing to bring suit on behalf of its

  members).

         Here, the Court finds that PBA Local 183 has associational standing to bring a claim

  barring future violations of the FLSA. Hunt requires that at least one of PBA Local 183’s

  members would have had “standing to present, in his or her own right, the claim (or the type of

  claim) pleaded by the association.” United Food, 517 U.S. at 555. In both the PBA I and PBA II

  Complaints, Plaintiffs have presented facts establishing that individual members of the union

  have suffered tangible injury as a result of Defendant’s violations of the FLSA, thereby

  warranting the requested relief that PBA Local 183 seeks on behalf of its members. “At the

  pleading stage, general factual allegations of injury resulting from the defendant's conduct may

  suffice, for on a motion to dismiss we ‘presume that general allegations embrace those specific

  facts that are necessary to support the claim.’” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

  (1992) (quoting Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 889 (1990)). Accordingly, the Court

  is satisfied that the Plaintiff has sufficiently demonstrated, for purposes of evaluating the

  Defendant's motion for dismissal, that at least some of their members have standing to sue in

  their own right - thereby satisfying the first requirement of Hunt. Second, Hunt requires that the

  interests the organization seeks to protect be germane to the organization’s purpose. Clearly, this

  prong is satisfied. Through its claim, the union seeks to protect its members from unfair

  employment practices and seeks to ensure that its members are properly compensated for their



                                                   26
Case 2:17-cv-06962-SRC-CLW Document 54 Filed 10/15/19 Page 27 of 27 PageID: 1144



  work. This is one of the key interests of the union, and accordingly, the Court finds that the

  second Hunt prong is met. Finally, Hunt requires that neither the claim asserted nor the relief

  requested require the participation of individual members in the lawsuit. Here, the union is

  seeking an Order that Defendant complies with the requirements of the FLSA. The Court notes

  that this claim can be brought and the requested relief may be granted without the participation

  of the union’s individual members thereby satisfying the third requirement under Hunt and

  conferring associational standing upon PBA Local 183.

         Thus, because PBA Local 183 has associational standing permitting it to bring a claim

  barring further violations of the FLSA, the Court denies Defendant’s motion to dismiss as it

  relates to Count II of the PBA I Complaint and Count II of the PBA II Complaint.

         IV.     CONCLUSION

         For the foregoing reasons, the Court will deny Plaintiff’s motion to amend the Complaint

  and deny Defendant’s motion to dismiss the Complaint and enforce settlement. The Court will

  grant-in-part and deny-in-part Defendant’s motion to dismiss the PBA II Complaint.

  Accordingly, Counts III and IV of the PBA II Complaint are dismissed without prejudice.

  Finally, any claims brought under New Jersey’s Conscientious Employee Protection Act that are

  predicated on the issuance of the 2016 General Order are dismissed with prejudice. An

  appropriate Order will be filed.



                                                             s/ Stanley R. Chesler
                                                        STANLEY R. CHESLER
                                                        United States District Judge


  Dated: October 15, 2019




                                                  27
